NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         APR 21 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ABUBAKAR HUSSEIN AHMED,                          No. 15-17136

                Plaintiff-Appellant,             D.C. No. 2:15-cv-00409-DJH

 v.
                                                 MEMORANDUM*
ARIZONA DEPARTMENT OF
TRANSPORTATION, ADOT agent of
Stacey K Stanton; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Abubakar Hussein Ahmed appeals pro se from the district court’s order

dismissing his action brought under 42 U.S.C. § 1983 and other federal statutes for

failure to pay the filing fee after denying his application to proceed in forma



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pauperis (“IFP”). We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion. Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).

We vacate and remand.

      The district court abused its discretion in denying Ahmed’s IFP application

in light of the $400 filing fee and Ahmed’s declaration showing a monthly income

of only $425 and no assets. See id. (“An affidavit in support of an IFP application

is sufficient where it alleges that the affiant cannot pay the court costs and still

afford the necessities of life.”). Ahmed’s filings before this court, however,

suggest Ahmed may no longer be indigent. We therefore vacate the district court’s

dismissal and remand with instructions for the district court to permit Ahmed to

either file another IFP application or to pay the filing fee.

      We reject as without merit Ahmed’s contentions that he was denied due

process in the district court.

      Ahmed’s request for reimbursement of the filing fee on appeal, set forth in

his opening brief, is denied.

      VACATED and REMANDED.




                                            2                                     15-17136